AFFIRM; Opinion Filed April 10, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00033-CR

                  CHARLES WILLIAM BRYANT, Appellant
                                V.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law
                            Rockwall County, Texas
                       Trial Court Cause No. CR17-2311

                         MEMORANDUM OPINION
                   Before Justices Bridges, Whitehill, and Nowell
                             Opinion by Justice Nowell
      Following a bench trial, Charles William Bryant was found guilty of

unlawfully carrying a weapon. In a single issue, appellant argues the evidence is

insufficient to support the conviction. We affirm the trial court’s judgment.

      On December 17, 2017, appellant was riding in the front passenger seat in a

car that a police officer pulled over for speeding. The driver of the car was

appellant’s girlfriend and mother of his child. The driver told the officer that the car

belonged to her mother. Appellant confirmed the car belonged to the driver’s

mother; an officer testified appellant told him: “It’s in her name, it’s her truck, all
referencing to the mother.” The police had no reason to believe the vehicle belonged

to appellant or he had control over it.

      Appellant was detained for an outstanding warrant. After smelling marijuana,

the police searched the vehicle and found a firearm under the passenger seat and a

magazine in the center console. Appellant informed the officer the firearm belonged

to him. Appellant stated he carried the handgun for protection while at the nightclub

where they spent the evening. Appellant did not have a license to carry a concealed

firearm.

      The driver’s mother, Charles Ann Arkansas, testified on behalf of the defense.

Documents associated with the purchase of the vehicle were in her name. She

admitted that she purchased the vehicle, but explained the vehicle was for appellant

because he needed a car but lacked sufficient credit to make the purchase.         She

testified she gave the vehicle to appellant immediately upon its purchase, and

appellant took possession at that time. She never used the vehicle herself, and she

considered appellant the vehicle’s owner.

      The State charged appellant with unlawfully carrying a weapon, a Class A

misdemeanor. A person commits the offense of unlawfully carrying a handgun if he

intentionally or knowingly carries on or about his person a handgun and is not on

the person’s own premises or premises under the person’s control or inside of or

directly en route to a motor vehicle or watercraft that is owned by the person or under

the person’s control. TEX. PENAL CODE § 46.02(a). Appellant pleaded not guilty,
                                          –2–
but the trial court found him guilty of the offense. On appeal, appellant argues the

evidence is legally insufficient to find him guilty of unlawfully carrying a weapon

because he was inside a motor vehicle he owned or controlled.

      We review a challenge to the sufficiency of the evidence on a criminal offense

for which the State has the burden of proof under the single sufficiency standard set

forth in Jackson v. Virginia, 443 U.S. 307 (1979). Acosta v. State, 429 S.W.3d 621,

624–25 (Tex. Crim. App. 2014). Under this standard, the relevant question is

whether, after viewing the evidence in the light most favorable to the verdict, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2011).

This standard accounts for the factfinder’s duty to resolve conflicts in the testimony,

to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts. Id. Therefore, in analyzing legal sufficiency, we determine whether the

necessary inferences are reasonable based upon the combined and cumulative force

of all the evidence when viewed in the light most favorable to the verdict. Id.

      We do not resolve conflicts of fact, weigh evidence, or evaluate the credibility

of the witnesses as this is the function of the trier of fact. See Dewberry v. State, 4
S.W.3d 735, 740 (Tex. Crim. App. 1999). Instead we determine whether both the

explicit and implicit findings of the trier of fact are rational by viewing all the

evidence admitted at trial in the light most favorable to the adjudication. Adelman

v. State, 828 S.W.2d 418, 422 (Tex. Crim. App. 1992). When the record supports
                                         –3–
conflicting inferences, we presume the factfinder resolved the conflicts in favor of

the verdict and defer to that determination. Clayton, 235 S.W.3d at 778. The

factfinder is the sole judge of the witnesses’ credibility and their testimony’s weight.

See Bonham v. State, 680 S.W.2d 815, 819 (Tex. Crim. App. 1984).

      On appeal, appellant argues the State failed to show he was not inside of a

motor vehicle he owned or controlled. It is uncontested the gun belonged to

appellant, and he intentionally or knowingly carried it. It also is uncontested that

Charles Ann Arkansas purchased the vehicle and the associated documents were in

her name.

      The trial court heard conflicting evidence about whether appellant owned or

controlled the vehicle. During the traffic stop, both appellant and the driver told the

officers the vehicle belonged to the driver’s mother. An officer testified he had no

reason to believe the vehicle belonged to appellant or appellant had control over it.

However, at trial, Arkansas testified appellant had possession of the vehicle since

she purchased it, she never used the vehicle herself, and she considered appellant the

vehicle’s owner. The trial court, as the sole judge of the witnesses’ credibility and

the weight to be given to their testimony, could have Arkansas owned and controlled

the vehicle, and appellant did not.

      After reviewing the record as a whole, we conclude the evidence is legally

sufficient to support the trial court’s conclusion the State met its burden to prove

appellant unlawfully carried a weapon. We overrule appellant’s sole issue.
                                          –4–
      We affirm the trial court’s judgment.




                                          /Erin A. Nowell/
                                          ERIN A. NOWELL
                                          JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
190033F.U05




                                       –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHARLES WILLIAM BRYANT,                      On Appeal from the County Court at
Appellant                                    Law, Rockwall County, Texas
                                             Trial Court Cause No. CR17-2311.
No. 05-19-00033-CR          V.               Opinion delivered by Justice Nowell.
                                             Justices Bridges and Whitehill
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 10th day of April, 2020.




                                       –6–